Case 18-61584-grs         Doc 58     Filed 10/23/20 Entered 10/23/20 10:14:43           Desc Main
                                     Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION

IN RE:

CHRISTOPHER ALBERT BLAKE LEWIS                                        CASE NO: 18-61584
KRISTEN DAWN LEWIS

DEBTOR(S)                                                             CHAPTER 13


                                        ORDER TO MODIFY


         The above-styled cause having come before the court pursuant to notice on the Motion to

Modify Confirmed Plan filed by the Debtor, and the Court having reviewed the record, and being

otherwise sufficiently advised:

         IT IS HEREBY ORDERED AS FOLLOWS:

   1. The Debtor’s 2002 Chevrolet Avalanche (VIN 3GNEK13T62G167545) is hereby

         surrendered to Creditor, One Main Financial.

   2. The Debtor’s bankruptcy plan payment shall decrease to $285.15 for the remainder of the

         bankruptcy plan.

   3. Creditor, One Main Financial shall have sixty (60) days from the date of this signed order

         to procure the vehicle and title said vehicle in its name.

   4. The Debtor(s) will fully cooperate with Creditor to procure the vehicle.

   5. If Creditor fails to procure the vehicle and title said vehicle in its name within the

         timeframe above, then said Creditor(s) shall immediately remove the lien from the

         vehicle.

   6. Upon failure of the Creditor to do such, Debtors may take this order to the County Clerk's

         office to have the lien removed.
       Case 18-61584-grs          Doc 58        Filed 10/23/20 Entered 10/23/20 10:14:43                          Desc Main
                                                Document      Page 2 of 2




                  COPIES TO:

                  Hon. Beverly Burden

                  Hon. James P. Bowling


                  And all creditors


                  Pursuant to Local Rule 9022-1(c), James P. Bowling, shall cause a copy of this order to be
                  served on each of the parties designated to receive this order pursuant to Local Rule 9022-
                  1(a) and shall file with the court a certificate of service of the order upon such parties within
                  10 days hereof.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Gregory R. Schaaf
                                                                   Bankruptcy Judge
                                                                   Dated: Friday, October 23, 2020
                                                                   (grs)
